Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The clean substitute specification submitted on January 31, 2022, has been amended as follows:
In paragraph [0044], on page 10, 8th to last line, delete the underline under “ ) ”, i.e., replace “snoops)” with --snoops)--.  This underline is an indication of insertion that should not appear in the clean copy.
In paragraph [00198], line 2, replace the first instance of “unit(s)” with --units--.  This amendment was made by applicant on November 5, 2020, but does not appear in this substitute specification.
In paragraph [00198], on page 66, line 1, replace “maps” with --map(s)--.  This amendment was made by applicant on November 5, 2020, but does not appear in this substitute specification.
In paragraph [00200], on page 67, lines 1, 3, and 5, replace all three instances of “file(s)” with --file--.  This amendment was made by applicant on November 5, 2020, but does not appear in this substitute specification.
In paragraph [00233], line 4, replace “rewritable’s” with --rewritables--.  This amendment was made by applicant on November 5, 2020, but does not appear in this substitute specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183